                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    IN RE: CENTURYLINK SALES                     MDL No. 17-2795 (MJD/KMM)
    PRACTICES AND SECURITIES
    LITIGATION
                                                 PRELIMINARY APPROVAL ORDER
    This Document Relates to:
    17-2832, 17-4613, 17-4614, 17-4615,
    17-4616, 17-4617, 17-4618, 17-4619,
    17-4622, 17-4943, 17-4944, 17-4945,
    17-4947, 17-5046, 18-1562, 18-1572,
    18-1565, 18-1573,


         On January 22, 2020, this Court heard Plaintiffs’ Motion for Preliminary Approval

of Class Action Settlement and Provisional Class Certification. 1 This Court reviewed the

Motion, including the Settlement Agreement and Release (“Settlement Agreement”).

Based on this review and the findings below, the Court found good cause to grant the

motion.

FINDINGS:

         1.    The Court hereby preliminarily approves the Settlement Agreement and the

terms and conditions of settlement set forth therein, subject to further consideration at the

Final Approval Hearing.

         2.    The Court has conducted a preliminary assessment of the fairness,

reasonableness, and adequacy of the Settlement Agreement, and hereby finds that the

settlement falls within the range of reasonableness meriting possible final approval. The


1
  Capitalized terms in this Order, unless otherwise defined, have the same definitions as
those terms in the Settlement Agreement.

                                             1
Court therefore preliminarily approves the proposed settlement as set forth in the

Settlement Agreement.

       2.     The Long-Form Notice, Email Notice, Bill Notice, Postcard Notice,

Publication Notice, and Claim Form (all attached to the Settlement Agreement), and their

manner of transmission, comply with Rule 23 and due process because the notices and

forms are reasonably calculated to adequately apprise class members of (i) the pending

lawsuit, (ii) the proposed settlement, and (iii) their rights, including the right to either

participate in the settlement, exclude themselves from the settlement, or object to the

settlement.

       3.     For settlement purposes only, the Court concludes the following:

              a.     The Settlement Class is so numerous that joinder of all Class Members

is impracticable;

              b.     There are questions of law and fact common to the Settlement Class,

which predominate over any questions affecting only individual Settlement Class

Members.

              c.     The Settlement Class Representatives’ claims are typical of the

Settlement Class’s claims;

              d.     The Settlement Class Representative and their counsel will fairly and

adequately protect the interests of the Settlement Class; and

              e.     Class certification is superior to other available methods for the fair

and efficient adjudication of the controversy.

       4.     CenturyLink, Inc. (“CenturyLink”) filed a copy of the notice it gave on


                                             2
October 24, 2019 pursuant to 28 U.S.C. § 1715(b) and the notice complies with the

requirements of 28 U.S.C. § 1715(b).

IT IS ORDERED THAT:

       1.     Settlement Approval. The Settlement Agreement, including the Long-

Form Notice, Email Notice, Bill Notice, Postcard Notice, Publication Notice, and Claim

Form, attached to the Settlement Agreement as Exhibits 2-7 are preliminarily approved.

       2.     Appointment of the Settlement Administrator and the Provision of Class

Notice. Rust Consulting, Inc. is appointed as the Settlement Administrator. CenturyLink

and the Settlement Administrator, will notify Class Members of the settlement in the

manner specified under Section 4 of the Settlement Agreement.

       3.     Claim for a Settlement Award. Class Members who want to receive an

award under the Settlement Agreement must accurately complete and deliver a Claim Form

to the Settlement Administrator no later than one hundred and fifty-one (151) calendar days

after the entry of this Order.

       4.     Objection to Settlement. Any Class Member who has not submitted a

timely written exclusion request pursuant to Paragraph 6 below and who wishes to object

to the fairness, reasonableness, or adequacy of the Settlement Agreement or the proposed

Settlement, must deliver written objections to the Settlement Administrator no later one

hundred and fifty-one (151) calendar days after the entry of this Order. Objections must

be in writing and: (a) clearly identify the case name and number; (b) include the full name

and either the unique identification number for the Settlement Class Member assigned by

the Settlement Administrator, or the Settlement Class Member’s current or past account


                                            3
number with CenturyLink; (c) address, telephone number, and email address (optional) of

the objecting Settlement Class Member; (d) include the full name, address, telephone

number, and email address of the objector’s counsel, and the state bar(s) to which counsel

is admitted (if the objector is represented by counsel) and list of all other class actions the

objecting class member or his or her counsel has been involved in presenting objections

over the past five year period (whether or not the counsel appeared in the matter); (e)

provide a detailed explanation stating the specific reasons for the objection, including any

legal and factual support and any evidence in support of the objection; and (f) be verified

by an accompanying declaration submitted under penalty of perjury or a sworn affidavit

regarding the facts supporting the objector’s status as a member of the Settlement Class,

such as account number(s). Objections must be personally signed in ink by the objecting

Settlement Class member to be valid. Any Class Member who files and serves a written

objection, as described in this paragraph, has the option to appear at the Final Approval

Hearing, either in person or through personal counsel to object to the fairness,

reasonableness, or adequacy of the Settlement Agreement or the proposed Settlement, or

to any award of class representative service awards or of attorneys’ fees and costs.

However, Settlement Class Members (with or without their attorneys) intending to make

an appearance at the Final Approval Hearing must include on a timely and valid objection

a statement substantially similar to “Notice of Intention to Appear.” Only Settlement Class

Members who submit timely objections including Notices of Intention to Appear may

speak at the Final Approval Hearing. If a Settlement Class Member makes an objection

through an attorney, the Settlement Class Member will be responsible for his or her


                                              4
personal attorney’s fees and costs. The objection will not be valid if it only objects to the

lawsuit’s appropriateness or its merits.

       5.     Failure to Object to Settlement. Settlement Class Members who fail to

object to the Settlement Agreement in the manner specified above will: (1) be deemed to

have waived their right to object to the Settlement Agreement; (2) be foreclosed from

objecting (whether by a subsequent objection, intervention, appeal, or any other process)

to the Settlement Agreement; and (3) not be entitled to speak at the Final Approval Hearing.

       6.     Requesting Exclusion. Settlement Class Members may elect to not be part

of the Class and to not be bound by this Settlement Agreement. To make this election,

Class Members must send a written notification to the Settlement Administrator that (a)

clearly identifies the case name and number; (b) includes the full name and either the

unique identification number for the Settlement Class Member assigned by the Settlement

Administrator, or the Settlement Class Member’s account number with CenturyLink; (c)

includes the address, telephone number (optional), and email address (optional) of the

Settlement Class Member seeking exclusion; (d) is signed by the Settlement Class

Member; and (e) contains a statement that the requestor does not wish to participate in the

Settlement. A request for exclusion must be submitted no later than one hundred and fifty-

one (151) calendar days after entry of this Order. Settlement Class Members who are

opting out must each separately and individually comply with the requirements of this

paragraph.

       7.     Provisional Class Certification. The Settlement Class is provisionally

certified as a class of all persons or entities in the United States who are identified by


                                             5
CenturyLink as a residential or small business customer and who, during the Class Period,

had an account for local or long distance telephone, internet, or television services with

one or more of the Operating Companies. Excluded from the class are the Court, the

officers and directors of CenturyLink, Inc. or any of the Operating Companies, and persons

who timely and validly request exclusion from the Settlement Class. The Class Period is

January 1, 2014 to date of entry of this Order.

       8.     Conditional Appointment of Class Representative and Class Counsel.

Settlement Class Representatives are conditionally certified as the class representatives to

implement the Parties’ settlement in accordance with the Settlement Agreement. The law

firms of Zimmerman Reed LLP, O’Mara Law Group, and Geragos & Geragos APC are

conditionally appointed as Settlement Class Counsel. Settlement Class Representatives

and Settlement Class Counsel must fairly and adequately protect the Settlement Class’s

interests.

       9.     Stay of Other Proceedings. The Court hereby orders that any actions or

proceedings in any court in the United States involving any Released Claims asserted by

any Releasing Parties, except any matters necessary to implement, advance, or further the

approval of the Settlement Agreement, are stayed pending the Final Approval Hearing and

issuance of any Final Order and Judgment.

       10.    Injunction against Releasing Parties’ Pursuit of Released Claims.

Pending the Final Approval Hearing and issuance of the Final Approval Order and Final

Judgment, Releasing Parties are hereby enjoined from filing, commencing, prosecuting,

maintaining, intervening in, participating in (as class members or otherwise), or receiving


                                             6
any benefits from any class action or other lawsuit, arbitration, or administrative,

regulatory, or other proceeding in any jurisdiction based on or relating to the Released

Claims. The Court finds that issuance of this preliminary injunction is necessary and

appropriate in aid of the Court’s jurisdiction over this action. The Court finds no bond is

necessary for issuance of this injunction.

         11.   Termination. If the Settlement Agreement terminates for any reason, the

following will occur: (a) provisional class certification will be automatically vacated;

(b) Settlement Class Representatives and Settlement Class Counsel will stop functioning

as class representatives and class counsel, except to the extent previously appointed by the

Court; and (c) this Action will revert to its previous status in all respects as it existed

immediately before the Parties executed the Settlement Agreement, other than as to

payments made to, or owed for work already incurred by, the Settlement Administrator.

Neither the Settlement nor this Order will waive or otherwise impact the Parties’ rights or

arguments.

         12.   No Admissions. Nothing in this Order is, or may be construed as, an

admission or concession on any point of fact or law by or against any Party.

         13.   Stay of Dates and Deadlines. All discovery and pretrial proceedings and

deadlines in this Action are stayed and suspended until further notice from the Court,

except for such actions as are necessary to implement the Settlement Agreement and this

Order.

         14.   CAFA Notice. The Court finds that CenturyLink has complied with 28

U.S.C. § 1715(b).


                                             7
       15.    Modifications. Counsel for the Parties are hereby authorized to utilize all

reasonable procedures in connection with the administration of the settlement which are

not materially inconsistent with either this Order or the terms of the Agreement. The

Parties may further modify the Settlement Agreement prior to the Final Approval Hearing

so long as such modifications do not materially change the terms of the settlement provided

therein. The Court may approve the Settlement Agreement with such modifications as may

be agreed to by the Parties, if appropriate, without further notice to Settlement Class

Members.

       16.    Final Approval Hearing. On August 27, 2020, at 10:30 a.m., this Court

will hold a Fairness Hearing to determine whether the Settlement Agreement should be

finally approved as fair, reasonable, and adequate. Plaintiffs’ motion in support of final

approval of the settlement shall be filed on or before fourteen (14) calendar days before the

Final Approval Hearing. This Court may order the Fairness Hearing to be postponed,

adjourned, or continued. If that occurs, the updated hearing date shall be posted on the

Settlement Website but other than the website posting the Parties will not be required to

provide any additional notice to Settlement Class Members.

       17.    Summary Timeline.        The Agreement and this Order provide for the

following timeline dates and deadlines related to the provision of notice and the Final

Approval Hearing:




                                             8
     Action         Timing             Citation
Last day for      21 days           Settlement
CenturyLink       after entry       Agreement
to provide the    of this           (S.A.) ¶ 4.1
Settlement        Order
Administrator
the Class
Member list
Last day for      45 days           S.A. ¶ 4.2
the Settlement    after entry
Administrator     of this
to publish the    Order
Settlement
Website and
begin
operating a
toll-free
telephone line,
and email
address and
P.O. Box to
accept
inquiries from
Settlement
Class
Members
Last day for      45 days           S.A. ¶ 4.5
the Settlement    after entry
Administrator     of this
to begin          Order
Publication
Notice Plain




                                9
     Action        Timing              Citation
Settlement       45 days            S.A. ¶ 4.4.2
Administrator    after entry
provides Email   of this
Notice to        Order
Settlement
Class
Members that
are former
CenturyLink
customers
Settlement       45 days            S.A. ¶ 4.4.3
Administrator    after entry
provides         of this
Postcard         Order
Notice to
Settlement
Class
Members that
are former
CenturyLink
customers
CenturyLink      First              S.A. ¶¶ 4.3.1
starts           billing            & 4.3.2
providing Bill   cycle that
Notice to        starts more
Settlement       than 45
Class            days after
Members that     entry of
are current      this Order
CenturyLink
customers
Last day for     130 days           S.A. ¶ 7.2.1
Settlement       after entry
Class Counsel    of this
to file motion   Order
in support of
Fees, Cost and
Expense
Award




                               10
            Action          Timing                 Citation
       Last day for       151                   S.A. ¶ 1.36
       Settlement         calendar
       Class              days after
       Members to         the entry
       file Claim         of this
       Forms, object,     Order
       or request
       exclusion from
       the class
       Last day for       14 days               S.A. ¶ 7.2.2
       Settlement         before
       Administrator      Final
       and                Approval
       CenturyLink        Hearing
       to provide
       Settlement
       Class Counsel
       declarations
       regarding
       proof of notice
       Last day for       14 days               Preliminary
       Settlement         before                Approval
       Class Counsel      Final                 Order ¶ 16
       to file brief in   Approval
       support of         Hearing
       Final Approval


IT IS SO ORDERED.

Dated: January 24, 2020                     s/ Michael J. Davis
                                            Michael J. Davis
                                            United States District Court Judge




                                       11
